El Juez Peesidente Sb. del Tobo,
emitió la opinión del tribunal.
Solicita la parte demandada por medio de nuevos abo-gados la reconsideración de la sentencia dictada en este caso el 23 de abril último. Alega que, como cuestión de derecho, lo único que podía reclamar el demandante en concepto de daños y perjuicios era el interés del valor de la carne de-jada de pagar y que siendo dicho valor el de $313,45 sola-mente, los intereses no podrían nunca, dado el tiempo trans-currido, ascender a la suma necesaria para conferir juris-dicción original a la corte de distrito.
Ni en la contestación a la demanda, ni en la moción so-licitando que la corte de distrito dejara sin efecto su sen-tencia, ni en el alegato presentado para sostener el recurso de apelación interpuesto, levantó la demandada esa cuesr tión. La hemos estudiado sin embargo, por estar envuelta la jurisdicción de la corte, pero a nuestro juicio no tiene mérito alguno.
Es cierto que el artículo 1075 del Código Civil, que' pa-rece que es el que tienen en mente los nuevos abogados de la demandada, dispone que: “Si la obligación consistiere en el pago de una cantidad de dinero y el deudor incurriere en mora, la indemnización de daños y perjuicios, no ha-biendo pacto en Contrario, consistirá en el pago de los inte-reses convenidos, y a falta de convenio, en el interés legal.” Pero ese no es aquí el caso. El demandante se avino a *795proveer de cierta cantidad de carne a la demandada y la de-mandada a pagar de contado sn precio. La demandada no sólo incnrrió en mora ya qne dejó de pagar el precio en el día convenido, si qne también en dolo al neg’arse a recibir la carne bajo el pretexto de qne estaba dañada. Con ello obligó al demandante a llevar al vapor de la demandada las autoridades sanitarias y un perito para qne reconocieran el artículo y luego a hacerlo examinar en un laboratorio, incu-rriendo en los gastos consiguientes y además perdiendo el demandante su crédito y desorganizando su pequeño nego-cio al dejar de cumplir con las personas que le proporciona-ron los animales vivos para beneficiarlos y al abandonar por .varios días su trabajo y sus intereses.
Siendo esos los hechos, no es el artículo 1075 el precepto de ley aplicable, sino los artículos 1068 y 1073 del propio Có-digo Civil que dicen, el primero, que: “Quedan sujetos a la indemnización de los daños y perjuicios causados, los que en el cumplimiento de sus obligaciones incurrieren en dolo, negligencia o morosidad, y los que de cualquier modo con-travinieren al tenor de aquéllas,” y el segundo, que: “La indemnización de daños y perjuicios comprende, no sólo el valor de la pérdida que haya sufrido, sino también el de la ganancia que haya dejado de obtener el acreedor, salvas las disposiciones contenidas en los artículos siguientes.”
Debe declararse no haber lugar a la reconsideración so-licitada.

Denegada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.